Citation Nr: 1603522	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-14 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran served on active duty from September 2004 to October 2005, with
additional Reserve service.  He is a recipient of the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a May 2014 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in November 2014, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In compliance with the November 2014 remand, the AOJ scheduled a VA examination in March 2015 to evaluate the severity of the Veteran's service-connected PTSD.  The Veteran failed to report to the scheduled evaluation, and the AOJ issued a supplemental statement of the case (SSOC) in May 2015.  Following the issuance of the SSOC, the Veteran's representative notified the AOJ that the Veteran did not receive notice of the March 2015 VA examination and, in fact, notice of the examination was not mailed to the Veteran's then current address.  Indeed, the record indicates the Veteran had notified VA of his new address at least as early as February 27, 2015.  As such, the Veteran has provided good cause for failing to report to the March 2015 VA examination, and a remand is required to reschedule him for another such examination.

As a final note, the Board also instructed that the AOJ obtain complete records from the Providence Vet Center.  While the AOJ attempted to obtain these records, the Vet Center responded that a the Veteran must complete a signed and dated authorization to allow release of these records.  The AOJ sent the Veteran correspondence in April 2015 (to his current address) requesting he provide this authorization not only for the Providence Vet Center, but also for other private treatment providers.  The Veteran did not respond to this request.  However, as the appeal is being remanded for other reasons, the Veteran should be provided another opportunity to identify and provide the necessary releases to allow VA to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21 4142 (Authorization and Consent to Release Information) to enable VA to obtain private treatment records from Dr. Heitman in Hope Valley, Dr. Sherman at the Providence Center, the Providence Vet Center, as well as any additional private medical evidence pertaining to mental health treatment.  

Once the Veteran provides completed release forms authorizing VA to obtain these treatment records, then AOJ should attempt to obtain such records with at least one follow up request if no reply is received.

2. After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The entire claims file, including a copy of this REMAND, must be provided to the and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed.  The examiner must provide a complete explanation for any opinion offered.

The examiner should specifically provide a full multi-axial diagnosis related to the Veteran's PTSD.  The examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning, and should discuss the impact of his PTSD on activities of daily living, including the ability to obtain and maintain employment, and overall functional impact.  The examiner should specifically consider the Veteran's VA treatment and their significance and to address the Veteran's lay statements asserting symptoms of suicidal ideation, short-term and long-term memory loss, fatigue, frequent absence from work, and headaches that may be aggravated by PTSD.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


